Citation Nr: 0217811	
Decision Date: 12/10/02    Archive Date: 12/18/02	

DOCKET NO.  01-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, nevus, and malignant melanoma as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel





INTRODUCTION

The veteran's active service from July 1969 to April 1971, 
included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's squamous cell carcinoma, malignant melanoma, 
and nevus were not manifested during active service, 
squamous cell carcinoma and malignant melanoma were not 
manifested for many years following active service, and 
none of these are related to active service, including any 
exposure to herbicides (Agent Orange) in Vietnam.


CONCLUSION OF LAW

Squamous cell carcinoma, malignant melanoma, and nevus 
were not incurred in or aggravated by active service and 
may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record 
reflects that the veteran's representative has indicated a 
desire to have the RO readjudicate the veteran's claim 
with consideration of the VCAA.  The record reflects that 
the veteran and his representative were notified, by a 
letter dated in March 2001, regarding the VCAA and the 
duties relating to the development of evidence thereunder.  
The record also indicates that the veteran and his 
representative have been furnished with a statement of the 
case and a supplemental statement of the case, with the 
supplemental statement of the case indicating that the RO 
did consider the veteran's claim under the provisions of 
the VCAA.  The veteran's representative has indicated an 
awareness of the VCAA and as well as the holding under 
Combee v. Brown, 34 F.3d 1039, 1043 (1994).  In a May 2001 
statement the veteran indicated that he did not have 
anything else to add and desired to have his appeal 
forwarded to the Board.  

The above referred to documents reflect that the veteran 
and his representative have been informed of the governing 
legal criteria, the evidence necessary to substantiate the 
veteran's claim, the evidence considered, and the reasons 
for the denial of his claim.  They have also been informed 
regarding evidentiary development under the VCAA.  In 
essence the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been afforded a VA examination and he has 
submitted statements from a private physician and private 
treatment records.  He has indicated that he has no other 
evidence to submit.  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there 
is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's service medical records do not reflect any 
complaint, finding, or treatment for a skin condition.  
The report of his April 1971 service separation 
examination indicates that his skin was normal and the 
report of a September 1971 service examination for 
National Guard purposes indicates that his skin was 
normal.  At the time of the September 1971 service 
examination the veteran completed a report of medical 
history indicating that he had never had any skin disease 
or tumor, growth, cyst, or cancer. 

Private medical records reflect that the veteran underwent 
surgical removal of a squamous cell carcinoma in December 
1998.  During 1999 he underwent further removals of 
squamous cell carcinoma as well as surgical removal of 
malignant melanoma and nevus.

The report of an October 1999 VA Agent Orange examination 
reflects that the veteran reported that he began to have 
skin cancer approximately one year prior to the exam, with 
the first removal of squamous cell carcinoma in December 
1998 and subsequent removals of squamous cell carcinoma, 
melanoma, and nevus during 1999.  The diagnosis included 
squamous cell carcinoma on different parts of the body and 
status post excision of melanoma.

A November 2000 letter from Gary L. Marder, D.O., a 
private osteopath, reflects that the veteran had reported 
a history of being exposed to Agent Orange in 1978 and 
1979.  The veteran had multiple skin cancers that had to 
be surgically excised.  Statistics indicated that 72 
percent of people having a skin cancer would have another 
skin cancer.  Therefore, it was most likely that the 
veteran would develop new skin cancers as he aged.  An 
April 2001 letter from Dr. Marder reiterated this 
information.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more during a period of war and 
cancer becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disability listed at Section 3.309(e) 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active service any of the diseases 
listed at 38 C.F.R. § 3.309(e) shall be service connected 
if the requirements of Section 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).

It is neither shown nor asserted that the veteran's 
squamous cell carcinoma, malignant melanoma, or nevus 
existed during his active service or within one year of 
discharge from active service.  Rather, the competent 
medical evidence indicates that none of these diseases 
existed during his service and all were manifest more than 
one year following his discharge from service.  There is 
no competent medical evidence indicating that they existed 
during active service or within one year of discharge from 
active service.  Therefore, a preponderance of the 
evidence is against a finding that squamous cell 
carcinoma, malignant melanoma, and nevus existed during 
active service or within one year of discharge from active 
service.

Having concluded that a preponderance of the evidence is 
against a finding that squamous cell carcinoma, malignant 
melanoma, and nevus existed during active service or 
within one year of the date of the veteran's discharge 
from active service, the Board will now determine if the 
veteran's squamous cell carcinoma, malignant melanoma, and 
nevus is otherwise related to his active service, 
including his exposure to Agent Orange.  See Combee; 
38 C.F.R. §§ 3.303, 3.309.  Squamous cell carcinoma, 
malignant melanoma, and nevus are not diseases listed at 
38 C.F.R. § 3.309(e).  Therefore, they are not entitled to 
presumptive service connection under this regulation.  

The veteran's representative has indicated an awareness of 
the holding in Combee and the veteran has submitted 
statements from a private osteopath, as well as being 
afforded a VA examination.  While the private osteopath 
acknowledged awareness that the veteran had reported a 
previous exposure to Agent Orange, neither the private 
osteopath's statements nor any competent medical evidence 
indicates that there is any relationship between the 
veteran's squamous cell carcinoma, malignant melanoma, and 
nevus and his prior exposure to Agent Orange.  Rather, all 
of the competent medical evidence indicates that the 
veteran's squamous cell carcinoma, malignant melanoma, and 
nevus occurred without indication of any relationship to 
the veteran's previous exposure to Agent Orange.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran's squamous cell carcinoma, 
malignant melanoma, and nevus are related to his exposure 
to Agent Orange.

The veteran has indicated his belief that his squamous 
cell carcinoma, malignant melanoma, and nevus are related 
to his exposure to Agent Orange during active service, but 
he is not qualified, as a lay person, to furnish medical 
opinions or diagnoses, as such matters require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, on the basis of the above 
analysis, a preponderance of the evidence is against the 
veteran's claim for service connection for squamous cell 
carcinoma, malignant melanoma, and nevus on any basis, 
including direct incurrence, presumptive incurrence, and 
any relationship with active service, including exposure 
to Agent Orange.


ORDER

Service connection for squamous cell carcinoma, malignant 
melanoma, and nevus is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

